Citation Nr: 1503655	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  09-44 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for a left shoulder disability.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety, and posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for chest pain, to include a heart disorder or as due to an undiagnosed illness.

5.  Entitlement to service connection for a low back disability, to include as secondary to service-connected bilateral knee disabilities.

6.  Entitlement to service connection for chronic fatigue, to include as due to an undiagnosed illness.

7.  Entitlement to service connection for cognitive, memory, concentration, and attention deficits, to include as due to an undiagnosed illness.

8.  Entitlement to service connection for muscle and joint pain, to include as due to an undiagnosed illness.

9.  Entitlement to an initial disability rating in excess of 10 percent for a right knee disability.

10.  Entitlement to an initial disability rating in excess of 10 percent for left knee disability.

11.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to December 1991 with service in Southwest Asia from December 1990 to April 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2007 and May 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, and an October 2008 rating decision from the VA RO in Huntington, West Virginia.  The case is currently under the jurisdiction of the Cleveland RO.  The Board remanded these claims in May 2013.

In January 2013, the Veteran presented sworn testimony during a video conference hearing in Cleveland, Ohio, which was chaired by the undersigned.  A transcript of that hearing has been associated with the claims file.  

The issues of service connection for migraines, an acquired psychiatric disorder, chest pain, and a low back disability, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  A left shoulder disorder was not shown in service; and, the preponderance of the evidence fails to establish that Veteran's current left shoulder tendonitis is the result of a disease or injury during his active duty service

2.  The Veteran's complaints of chronic fatigue are a symptom of his service-connected fibromyalgia rather than a separate and distinct disability such as chronic fatigue syndrome.

3.  The Veteran's complaints of cognitive, memory, concentration, and attention deficits are a side effect of the medications used to treat his service connected disabilities and not a separate and distinct disability.

4.  The Veteran's complaints of muscle and joint pain are a symptom of his service-connected fibromyalgia rather than a separate and distinct disability.

5.  Even in consideration of his complaints of pain, pain on motion, and functional loss, the Veteran's service-connected right knee disability resulted in flexion limited to no less than 90 degrees and extension limited to no more than 0 degrees; and, there was no objective evidence of instability.

6.  Even in consideration of his complaints of pain, pain on motion, and functional loss, the Veteran's service-connected left knee disability resulted in flexion limited to no less than 90 degrees and extension limited to no more than 0 degrees; and, there was no objective evidence of instability.


CONCLUSIONS OF LAW

1.  A left shoulder disability was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

2.  A chronic fatigue disorder, other than fibromyalgia, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2014).

3.  A disorder manifested by cognitive, memory, concentration, and attention deficits was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2014).

4.  A disorder, other than fibromyalgia, manifested by muscle and joint pains, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2014).

5.  The criteria for an initial disability rating in excess of 10 percent for service-connected right knee patellofemoral syndrome have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.321, 4.71a, Diagnostic Codes 5299-5260 (2014).

6.  The criteria for an initial disability rating in excess of 10 percent for service-connected left knee patellofemoral syndrome have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.321, 4.71a, Diagnostic Codes 5299-5260 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a) (2014).

With regard to the claims decided herein, the Veteran has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  December 2006 and November 2007 letters provided all required notice elements, including what evidence VA would seek to obtain and what evidence the Veteran was expected to provide, what was required to establish service connection, and information regarding disability ratings and effective dates.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2014); Dingess v. Nicholson, 19 Vet. App. 473 (2006)Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA's duty to assist has also been satisfied.  The Veteran's VA treatment records, VA examination reports, and service treatment records have been associated with the claims file.  Identified private treatment records have been obtained to the extent possible.  

The record indicates that the Veteran underwent VA examinations to address his service connection claims in April 2012 and February 2014.  The reports from those examinations have been included in the claims file for review.  The examinations each involved a review of the claims file, a thorough examination of the Veteran, the Veteran's lay history, and conclusions that was supported by sufficient rationale.  Therefore, the Board finds that the examinations of record are adequate to decide the Veteran's service connection claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).


The Veteran also underwent a VA examination for his bilateral knee disabilities most recently in February 2014.  The examination involved a review of the claims file, a thorough examination of the Veteran, consideration of the Veteran's lay statements/history, and conclusions that were supported by sufficient rationale.  The examination report is more than adequate.  See Barr, supra.  Additionally, there is no evidence of any material worsening of the Veteran's right or left knee disability since the February 2014 examination.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim).  A new VA examination is not necessary at this time.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

Some discussion of the Veteran's personal hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issues on appeal were identified.  Information was also elicited from the Veteran concerning his symptoms and contentions regarding their etiology and severity.  Notably, the hearing testimony elicited, in part, led to remands for VA examinations for these claims.

Finally, as noted above, this case was remanded for additional evidentiary development including obtaining updated VA treatment records and personnel records and providing the Veteran VA examinations and opinions for his claimed disabilities.  The Board is obligated by law to ensure that the AMC complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

A review of the record reflects that the AOJ obtained updated VA treatment records and the Veteran's personnel records.  Additionally, the Veteran was afforded a VA medical examination in February 2014.  Accordingly, all remand instructions issued by the Board have been complied with and these matters are once again before the Board.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of these claims, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claims

A. Service Connection 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  None of the disabilities decided herein is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is not applicable.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2014).  

Left Shoulder

The Veteran's VA treatment records show that he has been diagnosed with left shoulder tendonitis.  See VA examination report, February 2014.  Significantly, this is the only left shoulder disorder that the Veteran has complained of, been definitively diagnosed with, or been treated for.  The presence of a current disability is not sufficient to warrant service connection.  There must also be evidence of an in-service disease or injury and a medical nexus between the current disability and the in-service disease or injury.  See Shedden, supra; Caluza, supra.  

The Veteran claims that he fell in a tank trap, injuring his left shoulder while in service.  He further asserts that he was treated for the left shoulder at that time, although he did not recall the diagnosis.  However, a review of the Veteran's service treatment records does not reveal that he was treated for or diagnosed with any left shoulder problems during his military service.  There is no indication that he was treated for the left shoulder in conjunction with a tank trap fall or otherwise.  The fact that it has not been recorded and that there is no indication that the service treatment records are incomplete or otherwise missing goes against the credibility of the Veteran's statements regarding an inservice left shoulder injury.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  Indeed, the Veteran's separation examination and report of medical history are both negative for any left shoulder complaints or findings.  

The Board's attention is also drawn to the fact that the Veteran did not seek medical treatment for his left shoulder in April 2006, following a fall at work.  He made no mention at that time of a previous left shoulder injury or ongoing symptoms since service.  Surely if he had a prior left shoulder injury, he would have mentioned it when seeking treatment for a new left shoulder injury.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  In light of these concerns, the Board simply cannot find the Veteran to be a credible historian with respect to his contention of suffering an inservice left shoulder injury.  

Moreover, there is no sufficiently probative evidence of a medical nexus between the Veteran's military service and his current left shoulder tendonitis.  He was afforded a VA examination that specifically concluded that his left shoulder injury was not related to service as there was no evidence of an inservice injury and his shoulder was normal at separation.  Without evidence of an inservice injury and a medical nexus, service connection for a left shoulder disability cannot be granted.  See Shedden, supra; Caluza, supra.

Although laypersons, such as the Veteran, are sometimes competent to provide opinions on certain medical questions, the specific issue in this case falls outside the realm of common knowledge of a lay person as it involves making a definitive clinical determination of the etiology of the Veteran's left shoulder tendonitis based on knowledge of orthopedic medicine.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  While the Veteran can describe that he experienced a left shoulder injury in service (which is not necessarily credible), he is not able to provide competent evidence as to the etiology of his current left shoulder disability.  Providing such an opinion requires medical expertise in the cause and symptoms of tendinitis.  The Veteran has no such expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also 38 C.F.R. § 3.159 (a)(1) (2014).  

In sum, there is no in-service evidence of a left shoulder disability and no evidence linking the Veteran's current left shoulder tendonitis to his military service.  The Board finds that the claim of entitlement to service connection for a left shoulder disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

Fatigue, Cognitive/Memory/Concentration/Attention Deficits, Muscle and Joint Pain

Service connection may also be established for a qualifying chronic disability, which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2011, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnoses.  38 U.S.C.A. § 1117 (West 2002 & Supp. 2014); 38 C.F.R. § 3.317(a)(1) (2014).

A "qualifying chronic disability" means a chronic disability resulting from any of the following (or any combination of any of the following): an undiagnosed illness; a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms; and any diagnosed illness that the Secretary determines.  38 U.S.C.A. § 1117 (West 2002 & Supp. 2014); 38 C.F.R. § 3.317(a)(2)(i) (2014).  

The Veteran underwent an examination in February 2014, wherein he reported fatigue, cognitive, memory, concentration, attention difficulty, and muscle and joint pain.  The examiner did not diagnose him as having chronic fatigue syndrome or any other disability relating to these symptoms.  Rather, the examiner attributed the Veteran's complaints of fatigue and joint and muscle pain to his service-connected fibromyalgia and his claimed memory problems (if any exist) to his use of Valium, which the Veteran took to treat his service connected disabilities.  The Board notes that an April 2012 VA examiner diagnosed the Veteran with polymyalgia rheumatica.  However, he failed to explain the basis of this diagnosis and the February 2014 examiner rebutted such a diagnosis by explaining the criteria for diagnosis and why they were not met.  The Board thereby finds that the medical evidence of record fails to establish that the Veteran has a currently diagnosed disorder relating to any of these symptoms.  

Further, a review of the medical evidence of record does not reflect that the Veteran has been diagnosed as having a disability manifested by chronic fatigue, cognitive/memory/concentration/attention deficits, or muscle and joint pain, other than his already service-connected fibromyalgia.  There are no findings of chronic fatigue syndrome or other disability manifested by these symptoms, other than the Veteran's service-connected fibromyalgia.  

Parenthetically, the Board notes that the Veteran's fibromyalgia is rated based on symptoms of widespread musculoskeletal pain and tender joints as well as fatigue, sleep disturbances, stiffness, parathesias, headaches, depression, and anxiety.  See 38 C.F.R. § 4.71a, Diagnostic Code 5055.  He is receiving the maximum schedular rating under Diagnostic Code 5055.  Assigning service connection on a secondary basis for symptoms such as fatigue, cognitive dysfunction, or joint pain would ultimately result in pyramiding.  

Consideration has also been given to the question of service connection for these symptoms under the provisions of 38 C.F.R. § 3.317.  The Veteran has alleged that they are  part of an undiagnosed illness that resulted from his service in Southwest Asia.  Although the above paragraphs discuss the lack of a diagnosis of a chronic fatigue, cognitive/memory/concentration/attention, or muscle/joint pain disorder, the Board finds that the Veteran's complaints do not qualify as manifestations of an undiagnosed illness under 38 C.F.R. § 3.317 either.  The Veteran does not have unexplained symptoms.  Rather, his symptoms have been specifically attributed to known clinical diagnoses/causes - namely, his service-connected fibromyalgia (fatigue and pain) and as a side effect of medication he uses (memory problems).  As such, service connection cannot be granted under the regulations allowing for compensation for undiagnosed illnesses.

Without medical evidence of a disability manifest by chronic fatigue, cognitive, memory, concentration, attention deficits, or muscle and joint pain, the Veteran does not meet the first requirement set forth in Shedden/Caluza, and his claims fail on this basis.  See Shedden, supra; Caluza, supra.  Thus, service connection for chronic fatigue, cognitive/memory/concentration/attention deficits, and muscle and joint pain may not be granted.  See Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  The remaining questions of in-service disease or injury and medical nexus are irrelevant.

Consideration has also been given to the Veteran's lay assertion that his problems with chronic fatigue are due an undiagnosed illness.  However, although lay persons are competent to provide opinions on some medical issues, see Kahana, supra, the specific issues in this case fall outside the realm of common knowledge of a lay person.  See Jandreau, supra.  These complaints are not readily amenable to mere lay diagnosis or probative comment regarding their etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, supra; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

That is, although the Board readily acknowledges that Veteran is competent to report these symptoms, there is no indication that the Veteran is competent to provide an opinion as to the cause of the symptoms/problems.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating such disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  This lay evidence does not constitute competent medical evidence and lacks probative value.

The claims of entitlement to service connection for chronic fatigue, cognitive/memory/concentration/attention deficits, and muscle and joint pain must also be denied under any theory of entitlement.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to service connection, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014); see also Ortiz, supra.

B. Increased Ratings

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2014).  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2014).

The Veteran's entire history is reviewed when making a disability determination.  38 C.F.R. § 4.1 (2014).  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2014).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Veteran's service-connected right and left knee disabilities are each currently evaluated as 10 percent disabling under Diagnostic Codes 5299-5260.  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2014).  Diagnostic Code 5299 is a general reference to disabilities of the knee and left.  Diagnostic Code 5260 provides the rating criteria for limitation of flexion of the leg.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2014).  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Id; see also 38 C.F.R. § 4.59 (2014) (discussing facial expressions such as wincing, muscle spasm, crepitation, etc.).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. Id.  Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement.  38 C.F.R. § 4.45 (2014).

Consideration of a higher rating for functional loss, to include during flare ups, due to these factors accordingly is warranted for Diagnostic Codes predicated on limitation of motion.  38 C.F.R. §§ 4.40 , 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.

Diagnostic Codes 5260 and 5261 provide the criteria for rating limitation of motion of the knee and leg.  Normal range of motion for the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2014).

Under Diagnostic Code 5260, a noncompensable rating is assigned for flexion of the leg limited to 60 degrees.  A 10 percent rating is assigned for flexion of the leg limited to 45 degrees.  A 20 percent rating is assigned for flexion of the leg limited to 30 degrees.  And a 30 percent rating is assigned for flexion of the leg limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2014).

Under Diagnostic Code 5261, a noncompensable rating is assigned for extension of the leg limited to 5 degrees.  A 10 percent rating is assigned for extension of the leg limited to 10 degrees.  A 20 percent rating is assigned for extension of the leg limited to 15 degrees.  A 30 percent rating is assigned for extension of the leg limited to 20 degrees.  A 40 percent rating is assigned for extension of the leg limited to 30 degrees.  And a 50 percent rating is assigned for extension of the leg limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2013).

Separate ratings under Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned for disability of the same joint.  See VAOPGCPREC 9-04.

The Veteran first underwent a VA examination for his knees in December 2011.  At that time, he complained of pain and falls due to his knees, although he had never seen a physician regarding these alleged falls.  He also reported occasional use of a cane.  The examiner recorded range of motion measurements from 0 degrees of extension with pain at 5 degrees to 110 degrees of flexion with pain at 70 degrees for the right knee and from 0 degrees of extension with pain at 5 degrees to 100 degrees of flexion with pain at 70 degrees for the left knee.  The Veteran reported being unable to perform repeated motion, but the examiner was able to obtain 140 degrees of passive motion for both knees, despite the Veteran's complaints of pain.  The examiner also noted pain on palpation, normal muscle strength, and no objective signs of instability or history of recurrent patellar subluxation or dislocation.  X-rays were negative.  The examiner diagnosed the Veteran with bilateral patellofemoral syndrome.


The Veteran more recently underwent a VA examination for his knees in February 2014.  At that time, he complained of severe pain, occasional swelling, and occasional weakness.  He also reported flare ups of pain when walking or sitting for prolonged periods that require rest for 10 to 15 minutes and movement of the knees.  The examiner recorded range of motion measurements for the right knee from 0 degrees of extension to 70 degrees of flexion with pain throughout and for the left knee from 0 degrees of extension to 65 degrees of flexion with pain throughout.  The examiner noted that the Veteran's presentation seemed dramatic and that he doubted his limitation of motion as he was able to bend both knees to 90 degrees when sitting on the examination table.  Repetitive motion did not result in any additional limitation.  The examiner also noted pain on palpation.  There was no findings of instability or patellar subluxation or dislocation.  The Veteran had normal muscle strength; and, the examiner further observed extremely well defined muscle tone in both legs with no atrophy.  X-rays did not show any degenerative changes or other abnormalities.  The examiner diagnosed the Veteran with patellofemoral pain syndrome of the bilateral knees.

The Board notes that the Veteran was also sent for a VA examination of his knees in April 2012.  However, the examiner determined that repeat examination was not necessary because the Veteran had been examined only four months prior.  She also noted that the Veteran had been in a motorcycle accident since his December 2011 VA examination and that any new findings would likely be due to that, not his original service-connected injuries. 

Finally, the Board notes that a September 2009 VA general medical examiner noted the Veteran's complaints of pain, stiffness, and limited motion, but did not provide any range of motion measurements for rating purposes.  There was no indication of instability in the September 2009 VA examination report.

The medical evidence also includes VA treatment records that discuss the Veteran's bilateral knee disabilities and are generally consistent with the VA examinations.  Significantly, there are no notations of instability or flexion limited to less than 30 degrees for either knee.

In addition to the medical evidence, the Veteran has submitted personal statements reiterating his complaints of pain and physical limitations.  These are also consistent with the medical evidence of record.

The evidence of record does not establish that the Veteran's service-connected right or left knee disability warrants more than a 10 percent disability rating under the diagnostic codes relating to limitation of motion.  There is also no evidence of flexion limited to 30 degrees or less to warrant an increased rating under his currently assigned Diagnostic Code 5260.  Further, there is no evidence of extension limited to 10 degrees or more to warrant an increased or separate rating under Diagnostic Code 5261.

With regard to establishing loss of function due to pain and fatigue, there is no indication that the Veteran's associated pain caused functional loss warranting a higher (20 percent) rating under the diagnostic codes for limitation of motion of the knee.  Although the February 2014 VA examiner noted reports of pain throughout the entire range of motion, she had concerns regarding the credibility of this statement.  The December 2011 examiner similarly noted concerns regarding credibility and a disparity between the Veteran's active and passive ranges of motion.  Despite these reports of pain, the Veteran was able to engage in flexion to greater than 30 degrees.  See Mitchell v. Shinseki (there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion).  

Additionally, there is no indication that the Veteran's right or left knee disability warrants an increased rating under any other diagnostic code relating to the knees.  The claims folder contains no medical evidence indicating that the Veteran's right or left knee disability is manifested by ankylosis, recurrent subluxation or lateral instability, removed or dislocated semilunar cartilage, extension limited to 10 degrees or more, impairment of the tibia and fibula, genu recurvatum, or symptoms other than those discussed above.  The Board notes, as discussed above, that the Veteran has alleged some falls due to his knees.  However, there is no objective evidence of this or indicating that any such falls are related to subluxation or lateral instability.  All stability testing has been normal.  As such, an increased rating cannot be assigned under Diagnostic Codes 5256-5259, or 5261-5263.  38 C.F.R. § 4.71a, Diagnostic Codes 5256-5259, 5261-5263 (2014).  

Further, the Board notes that there is no indication in the medical evidence of record that the Veteran's right or left knee symptomatology warranted other than the currently assigned disability ratings throughout the appeal period.  The assignment of additional staged ratings is not warranted.  See Fenderson, supra.

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2014); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the United States Court of Appeals for Veterans Claims (Court) set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

With regard to the Veteran's service-connected right and left knee disabilities, the evidence of record does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The rating criteria for the Veteran's currently assigned 10 percent disability ratings contemplate his most limited range of motion measurements.  The Veteran's complaints of pain and limited range of motion due to pain are also adequately contemplated by the rating schedule.  Notably, 38 C.F.R. §§ 4.40 and 4.45 adequately contemplate any functional loss due to pain, weakness, fatigability, incoordination, or pain on movement of the joint.  The Board has also considered all other diagnostic codes for the knee to ensure all knee symptoms are adequately evaluated.  As the Veteran's disability picture is contemplated by the rating schedule, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

In short, the evidence does not support the proposition that the Veteran's service-connected bilateral knee disabilities present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2014).  Referral of either of these issues to the appropriate VA officials for consideration of an extraschedular evaluation is not warranted.

For all of the foregoing reasons, the Board finds that an evaluation in excess of 10 percent under Diagnostic Codes 5299-5260 is not warranted for either knee at any time during the appeals period.  In reaching the above-stated conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims of entitlement to increased ratings, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

	

ORDER

Entitlement to service connection for a left shoulder disability is denied.

Entitlement to service connection for chronic fatigue is denied.

Entitlement to service connection for cognitive/memory/concentration/attention deficits is denied.

Entitlement to service connection for muscle and joint pains is denied.

Entitlement to an initial disability rating in excess of 10 percent for a right knee disability is denied.

Entitlement to an initial disability rating in excess of 10 percent for a left knee disability is denied.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claims of entitlement to service connection for migraines, an acquired psychiatric disorder, chest pain, and a low back disability and TDIU.

With regard to the migraines claim, the February 2014 VA examiner concluded that there was no evidence that the Veteran experienced chronic headaches within one year of service.  She then stated that his first documented postservice headache was in July 1991.  These two statements are inconsistent as the July 1991 date was prior to the Veteran's separation from service.  Further, the examiner failed to address the early 1990s treatment records which show a consistent reporting by the Veteran of headaches since his service in Southwest Asia.  These treatment records are well before he filed a claim for financial benefits.  

With regard to the psychiatric claim, the January/March 2014 VA examiner stated that the Veteran did not have PTSD and that he could not provide an opinion on whether the Veteran's anxiety disorder was related to his military service without resorting to mere speculation.  However, he failed to address the September 2009 VA examination that appeared to link the Veteran's anxiety disorder NOS symptoms to his military service or to explain why the diagnoses of PTSD by the Veteran's treating VA providers were not valid.

With regard to the chest pain claim, the examiner concluded that the Veteran had no cardiac or chest-related diagnoses.  However, she failed to address the February 2011 chest x-ray finding of "mild cardiomegaly" and discuss whether this constituted or otherwise supported a cardiac or chest-related diagnosis.

With regard to the low back claim, the examiner concluded that the Veteran's low back disability was not related to his inservice knee injury.  However, she failed to address whether the postservice years of altered gait from his bilateral knee disabilities may have caused or aggravated his low back disability.

In light of these deficiencies, each of these claims must be remanded for an addendum opinion.  See Barr, supra.

Finally, with regard to the TDIU claim, the February 2014 VA examiner concluded that the Veteran's service-connected disabilities did not prevent him from sedentary work.  However, as his psychiatric disability, remanded herein, may impact his employability in even sedentary settings, the Board finds it is appropriate to delay adjudication of this issue until the psychiatric claim has been further developed.

Accordingly, the case is REMANDED for the following actions:

1.  Return the Veteran's claims file to the original February 2014 VA medical examiner, if possible, for an addendum opinion.  The examiner must review pertinent documents in the Veteran's claims file in conjunction with the examination.  This must be noted in the examination report.

If the original February 2014 examiner is unavailable, the Veteran's claims file should be provided to another appropriate examiner for review.  The Veteran may be recalled for examination if deemed necessary.

The examiner should address the following questions:

a. Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's diagnosed migraine headaches were caused or aggravated by his military service.  Please specifically address the early 1990s treatment records indicating that the Veteran consistently complained of migraine headaches since his service in Southwest Asia well before his filing of a claim for benefits.

b. Does the February 2011 chest x-ray finding of "mild cardiomegaly" constitute a cardiac or chest-related diagnosis?  If so, is it at least as likely as not (a 50 percent probability or greater) that such a diagnosis was caused or aggravated by his military service.  Consideration must also be given to the Veteran's lay history of experiencing chest pain since service.

c. Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's diagnosed low back disability was caused or aggravated by his service-connected bilateral knee disabilities.  Please specifically address the Veteran's complaints of altered gait in answering this question.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  Return the Veteran's claims file to the original January/March 2014 VA psychiatric examiner, if possible, for an addendum opinion.  The examiner must review pertinent documents in the Veteran's claims file in conjunction with the examination.  This must be noted in the examination report.

If the original January/March 2014 examiner is unavailable, the Veteran's claims file should be provided to another appropriate examiner (VA psychiatrist or psychologist or contract equivalent) for review.  The Veteran may be recalled for examination if deemed necessary.

S/he should state whether it is as likely as not (a 50 percent probability or greater) that the Veteran currently has PTSD or another psychiatric disorder that had its onset in service or is otherwise etiologically related to his active service, including his experiences serving in Southwest Asia.  

The examiner should discuss the multiple PTSD diagnoses by the Veteran's treating VA providers.  If the examiner still concludes that the Veteran has not met the criteria for PTSD throughout the appeals period, he must explain why these diagnoses are not valid.  The examiner must address the September 2009 VA examiner's opinion that the Veteran's anxiety disorder NOS is related to his military experiences.

The examiner should also specifically comment on whether the Veteran's psychiatric disorder(s) preclude him from engaging in substantially gainful employment.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After completing the above actions, the Veteran's claims of entitlement to service connection for migraines, an acquired psychiatric disorder, chest pain, and a low back disability and TDIU should be readjudicated.  If any of the claims remains denied, a supplemental statement of the case should be provided to the Veteran.  After he has had an adequate opportunity to respond, all issue(s) properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


